Case 7:14-cr-00701-VB Document 35 Filed 09/13/21 Page 1 of 1

UNITED STATES DISTRICT COURT ie
SOUTHERN DISTRICT OF NEW YORK ;

 

 

Xx
UNITED STATES OF AMERICA, ; =
ORDER “Gg
Vv. :
; 14 CR 701 (vB)  ANBly
SAMUEL TERWILLIGER, ;
Defendant. :

 

x

Defendant Terwilliger has filed a motion for a reduction of sentence pursuant to 18 S

U.S.C. § 3582(c)(1)(A)(i). (Doc. #34). S
QO

D |

8

The government is directed to file a response to the motion by October 4, 2021. The
government’s response shall, if appropriate, address the issue of exhaustion, and shall in any

c
a
wd
event address the merits of defendant’s motion.

 
 

Chambers will mail a copy of this Order to defendant at the following address:

Samuel Terwilliger

Reg. No. 70921-054

FCI Fort Dix

Federal Correctional Institution
P.O. Box 2000

Joint Base MDL, NJ 08640

Chambets of

Cari

Dated: September 13, 2021
White Plains, NY
SO ORDERED:

Yun

Vincent L. Briccetti
United States District Judge

 
